                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-02875-VAP (MRWx)                              Date September 24, 2019
 Title Brian Whitaker v. Dragunara Inc. et al.



 Present: The Honorable         VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


               BEATRICE HERRERA                                     Not Reported
                 Deputy Clerk                                       Court Reporter


   Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                 None Present                                       None Present


 Proceedings:       (IN CHAMBERS) ORDER TO SHOW CAUSE


        The Complaint filed in this action asserts a claim for injunctive relief arising out of
an alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-
12213, and a claim for damages pursuant to California’s Unruh Civil Rights Act (“Unruh
Act”), Cal. Civ. Code §§ 51-53. It appears that the Court possesses only supplemental
jurisdiction over the Unruh Act claim, and any other state law claim that plaintiff may
have alleged, pursuant to the Court’s supplemental jurisdiction. See 28 U.S.C. §
1367(a).

       The supplemental jurisdiction statute “reflects the understanding that, when
deciding whether to exercise supplemental jurisdiction, ‘a federal court should consider
and weigh in each case, and at every stage of the litigation, the values of judicial
economy, convenience, fairness, and comity.’” City of Chicago v. Int’l Coll. of Surgeons,
522 U.S. 156, 173, 118 S. Ct. 523, 534, 139 L. Ed. 2d 525 (1997) (emphasis added)
(quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 619, 98 L.
Ed. 2d 720 (1988)). The Court therefore orders plaintiff to show cause in writing why
the Court should exercise supplemental jurisdiction over the Unruh Act claim and any
other state law claim asserted in the Complaint. See 28 U.S.C. § 1367(c).

       In responding to this Order to Show Cause, plaintiff shall identify the amount of
statutory damages plaintiff seeks to recover. Plaintiff and plaintiff’s counsel shall also
support their responses to the Order to Show Cause with declarations, signed under
penalty of perjury, providing all facts necessary for the Court to determine if they satisfy

 Page 1 of 2                         CIVIL MINUTES – GENERAL           Initials of Deputy Clerk bh
the definition of a “high-frequency litigant” as provided by California Civil Procedure
Code sections 425.55(b)(1) & (2). Plaintiff shall file a Response to this Order to
Show Cause by no later than October 7, 2019. Failure to timely or adequately
respond to this Order to Show Cause may, without further warning, result in the
dismissal of the entire action without prejudice or the Court declining to exercise
supplemental jurisdiction over the Unruh Act and other state law claims, if any, and the
dismissal of any such claims pursuant to 28 U.S.C. § 1367(c).


       IT IS SO ORDERED.




 Page 2 of 2                      CIVIL MINUTES – GENERAL          Initials of Deputy Clerk bh
